Citation Nr: 0917633	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  05-37 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1968 to 
October 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in September 2004 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  

In August 2008, the appellant testified during a hearing 
before the undersigned Veterans Law Judge at the Houston, 
Texas RO.  A transcript of the hearing is of record.

When this issue was originally before the Board in October 
2008, it was stayed pursuant to Ribaudo v. Nicholson, 21 Vet. 
App. 16 (2007) (per curiam order).  On May 8, 2008, the 
Federal Circuit issued its decision in Haas v. Peake, 525 
F.3d 1168 (Fed. Cir. 2008), where it reversed the U.S. Court 
of Appeals for Veterans Claims (Veterans Court) decision in 
Haas v. Nicholson, 20 Vet. App. 257 (2006), and held that the 
Veterans Court had erred in rejecting VA's interpretation of 
39 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's 
presence at some point on the landmass or inland waters of 
Vietnam in order to benefit from the regulation's 
presumption.  The stay of Haas-related cases is no longer in 
effect, and in light of the Supreme Court's denial of 
certiorari, VA's Office of General Counsel (OGC) has advised 
that the Board may resume adjudication of the previously 
stayed cases.  As such, this issue is now before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record with respect to the Veteran's claim 
reveals that further development is necessary before the 
Board can adjudicate the issue on appeal.  
The Veteran contends that he is entitled to service 
connection for diabetes mellitus, type II due exposure to 
Agent Orange.  He asserts while on board the U.S.S. Coral Sea 
he stepped foot in Da Nang, Vietnam to load supplies.  

The law provides that for veterans who served in the Republic 
of Vietnam during the period beginning on January 9, 1962 and 
ending May 7, 1975, service connection may be presumed for 
certain diseases enumerated by statute and regulations that 
become manifest within a particular period, if any such 
period is prescribed.  The specified diseases include 
diabetes mellitus, type II.  See 38 U.S.C.A. § 1116; 38 
C.F.R. § 3.309(e).  

"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  VA's 
General Counsel has determined that the regulatory definition 
(which permits certain personnel not actually stationed 
within the borders of the Republic of Vietnam to be 
considered to have served in that Republic) requires that an 
individual actually have been present within the boundaries 
of the Republic.  Specifically, the General Counsel has 
concluded that in order to establish qualifying "service in 
Vietnam," a veteran must demonstrate actual duty or 
visitation in the Republic of Vietnam.  Service on a deep 
water naval vessel in waters off the shore of the Republic of 
Vietnam, without proof of actual duty or visitation in the 
Republic of Vietnam, does not constitute service in the 
Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A).  
See VAOPGCPREC 27-97 (July 23, 1997).

The evidence of record shows that the Veteran served on the 
U.S.S. Coral Sea (CVA-43) during the Vietnam era.  However, 
the Board finds that the record does not support the 
Veteran's contentions regarding his visitation to Vietnam.  
The RO reviewed the Veteran's service personnel records, 
service medical records, and conducted a search to determine 
if the Veteran stepped foot in Vietnam through the Personnel 
Information Exchange System (PIES).  However, the Board notes 
that the RO did not attempt to obtain the deck logs of the 
U.S.S. Coral Sea.  In order to give the Veteran every 
consideration with respect to the present appeal, it is the 
Board's opinion that further development of the case is 
desirable.
Accordingly, the case is REMANDED for the following action:

1.	The RO should request the Veteran to 
provide the specific dates (within a 
60-day period) of when he visited 
Vietnam and the destinations in Vietnam 
he visited.  The Veteran should be 
advised that this information is 
necessary in order for VA to verify his 
contention that he visited Vietnam. 

2.	Thereafter, whether or not the Veteran 
responds to the above request, the RO 
should attempt to obtain the ship deck 
logs of the U.S.S. Coral Sea for the 
dates specified by the Veteran or 
between March 1968 and September 1969.  
The deck logs should be reviewed to 
determine whether any service members, 
including the Veteran, disembarked from 
the ship to visit Vietnam.  In the 
event of a negative response, the RO 
should inform the Veteran of such, and 
provide the details of what it had 
requested to conduct the research.

3.	Upon completion of the foregoing, the 
RO should readjudicate the Veteran's 
claim of entitlement to service 
connection for diabetes mellitus, type 
II.  If the benefit sought on appeal 
remains denied, the RO should provide 
the Veteran and his representative with 
a supplemental statement of the case 
and the opportunity to respond thereto.  
Thereafter, subject to current 
appellate procedure, the case should be 
returned to the Board for further 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




